COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
BARRY WATRET,                                                  No. 08-20-00124-CV
                                                 §
                          Appellant,                             Appeal from the
                                                 §
v.                                                              388th District Court
                                                 §
TERESITA WATRET,                                             of El Paso County, Texas
                                                 §
                          Appellee.                           (TC# 2012DCM04038)

                                         O R D E R

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until March 5, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. William B. McGlashan, the Appellee’s attorney, prepare

the Appellee’s Brief and forward the same to this Court on or before March 5, 2021.

       IT IS SO ORDERED this 4th day of February, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.